DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.  Note that, the preliminary amendment filed 11/10/20 has been entered.  
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a processing solution composition.
Group II, claim(s) 6 and 7, drawn to a method of forming a photoresist pattern.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a processing solution composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least KR 1020130123164 in view of US 2016/0208201 or US 2010/0167972.  
During a telephone conversation with Jae Youn Kim on December 2, 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR10-20130123164 in view of Kumagai et al (US 2016/0208201) or Kawase et al (US 2010/0167972).
‘164 teaches a process solution for improving line width roughness of a photoresist pattern formed during a semiconductor manufacturing process.  See page 1, lines 1-10.  The composition contains from 0.001 to 3% by weight of an alcohol having 1 to 8 carbon atoms; 0.0001 to 1% by weight of a surfactant, 0.0001 to 1% by weight of an alkali material, and 95 to 99.9997% by weight of water.  See page 2, lines 1-25.  The nonionic surfactant may be a polyoxyethylene alkyl ether, polyoxyethylene alkylphenyl ether, etc.  The alkali material may be selected from the group consisting of tetramethylammonium hydroxide, tetrabutylammonium hydroxide, etc.  See page 2, lines 1-25.   
‘164 does not teach the specific HLB of the nonionic surfactant or a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims.  
Kumagai et al teach a cleaning liquid for lithograph, and a method form forming a wiring using the cleaning liquid for lithography.  See Abstract.  Surfactants may be used 
Kawase et al teach a cleaning solution for a semiconductor device which is excellent in the ability to remove particles, etc.  See Abstract.  The cleaning solutions comprise an organic acid, a nonionic surfactant having an HLB value of from 5 to less than 13.  See Abstract.  Suitable surfactants include polyoxyalkyene alkyl ethers having an HLB form 5 to 13.  See paras. 55-65.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyoxyalkyene alkyl ether surfactant having an HLB of 9, for example, in the composition taught by ‘164, with a reasonable expectation of success, because Kumagai et al or Kawase et al teach the use of a polyoxyalkyene alkyl ether surfactant having an HLB of 9, for example, in a similar composition and further, ‘164 teaches the use of polyoxyalkylene alkyl ether surfactants in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘164 of Kumagai et al or Kawase et al suggest a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims.  
s 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-1957876.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
‘876 teaches a process liquid composition for reducing collapse of a photoresist pattern including polyhydroxystyrene used for an extreme ultraviolet exposure during a semiconductor manufacturing process, and a pattern forming method using the composition.  See page 1.  ‘876 teaches a rinse solution for reduving a pttern collapse lever generated during photoresist development comprising 0.0001 to 1% by weight of an alkali metal material selected from the group consisting of tetraethylammonium hydroxide, tetrbutylammonium hydroxide, etc.; 0.0001 to 1% by weight of a nonionic surfactant having an HLB value of 9 to 16; and 98 to 99.9998 wt% of water.  See page 2.  ‘876 specifically teaches 0.01% by weight of polyoxyethylene alkyl ether surfactants having an HLB of 9, 10, etc.; 0.01% by weight of tetrabutylammonium hydroxide; 99.98% by weight of distilled water.  See Table 1.  ‘876 discloses the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of ‘876 anticipate the material limitations of the instant claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/054023 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of 17/054023 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-6 of 17/054023 suggest a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/December 3, 2021